Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention about a method of forming a method of forming a semiconductor device, comprising: forming a semiconductive device structure comprising semiconductive pillars, digit lines between the semiconductive pillars, nitride caps overlying the digit lines and having upper surfaces offset from upper surfaces of the semiconductive pillars, and dielectric stacks extending between the semiconductive pillars and the digit lines and each comprising a low-K dielectric material, an oxide material, and a nitride material; forming nitride structures over surfaces of the nitride caps and the oxide material; forming redistribution material structures over exposed surfaces of the semiconductive pillars, the nitride structures, and the nitride caps; selectively removing portions of the nitride structures not covered by the redistribution material structures to partially uncover the oxide material; forming another nitride material over exposed surfaces of the redistribution material structures, the nitride structures, and the oxide material; selectively removing portions of the another nitride material overlying the oxide material; selectively removing portions of the oxide material to form air gaps between the digit lines and remainders of the semiconductive pillars; and forming an isolation material over exposed surfaces of the redistribution material structures and the another nitride material while substantially maintaining the air gaps.
The prior art fails to disclose or suggest forming redistribution material structures over exposed surfaces of the semiconductive pillars, the nitride structures, and the nitride caps; selectively removing portions of the nitride structures not covered by the redistribution material structures to partially .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        09/11/2021